TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED DECEMBER 3, 2014



                                     NO. 03-14-00438-CV


                                 Janett H. Bertsch, Appellant

                                                v.

                              Christopher W. Bertsch, Appellee




   APPEAL FROM COUNTY COURT AT LAW NO. 4 OF WILLIAMSON COUNTY
      BEFORE CHIEF JUSTICE JONES, JUSTICES ROSE AND GOODWIN
              DISMISSED FOR WANT OF PROSECUTION --
                 OPINION BY CHIEF JUSTICE JONES




This is an appeal from the judgment signed by the trial court on June 2, 2014. Having reviewed

the record, the Court holds that Janett H. Bertsch has not prosecuted her appeal and did not

comply with a notice from the Clerk of this Court. Therefore, the Court dismisses the appeal for

want of prosecution. The appellant shall pay all costs relating to this appeal, both in this Court

and the court below.